Citation Nr: 1735615	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  08-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969 and from January 1991 to May 1991 with additional periods of service in the Army National Guard.

This appeal to the Board of Veterans Appeals (Board) arises from rating decisions of the Buffalo, New York Regional Office (RO) of the Department ofVeterans Affairs (VA)

These matters were previously before the Board in August 2011 (at which time the Veteran sought an increased rating for PTSD, a compensable rating for his right ear hearing loss disability, and sought service connection for the left ear), and again in June 2014 when the Board granted service connection for left ear hearing loss disability and remanded the issues for further development. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding speech, to include that of his spouse and from the television set.

2.  Prior to 2015, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level I impairment in each ear.

3.  From 2015, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level II impairment in each ear.

4.  The most probative evidence of record is against a finding that the Veteran's PTSD has resulted in greater than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).  

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's claims have now been pending for more than a decade.  He has been provided with ample time to submit private pertinent records.  Neither he nor has representative has alleged that VA has a further duty to obtain any relevant records:  he has not adequately identified any records from treatment providers that are outstanding and no authorization (VA Form 21-4142) has been provided to VA to obtain any outstanding records.  In this regard, the Board notes that not only has the Veteran been informed of what is necessary to substantiate a claim, but he is represented in his appeal, and he has previously completed authorization forms for other disability claims; thus, is he aware of how to assist VA in substantiating his claim.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA does not have a further duty to assist the Veteran in obtaining evidence. 
 
Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 


Rating Bilateral Hearing Loss Disability

The Veteran's bilateral hearing loss disability is evaluated as noncompensable.  The pertinent competent clinical evidence of record includes several VA examination reports, clinical records, and the Veteran's statements with regard to his hearing ability.   

A March 2006 VA examination report revealed that relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

10
20
45
70
LEFT

15
20
45
50

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 36 decibels.  His puretone threshold average for the left ear was recorded as 33 decibels.  His speech recognition ability was 94 percent for the right ear and 96 percent for the left ear using the Maryland CNC speech recognition test.  

A March 2009 VA examination report revealed that relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

15
25
65
70
LEFT

20
25
55
50

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 44 decibels.  His puretone threshold average for the left ear was recorded as 38 decibels.  His speech recognition ability was 94 percent for the right ear and 98 percent for the left ear using the Maryland CNC speech recognition test.  

An August 2011 VA examination report revealed that relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

20
25
75
65
LEFT

20
25
50
45

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 46 decibels.  His puretone threshold average for the left ear was recorded as 35 decibels.  His speech recognition ability was 96 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.  
 
A November 2015 VA examination report revealed that relevant puretone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

20
25
85
80
LEFT

15
30
60
60

On the basis of the numbers shown above, the Veteran's puretone threshold average for the right ear was recorded as 53 decibels.  His puretone threshold average for the left ear was recorded as 41 decibels.  His speech recognition ability was 84 percent for the right ear and 88 percent for the left ear using the Maryland CNC speech recognition test.  

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85 (e). 

Applying 38 C.F.R. § 4.85, Table VI to the 2006, 2009, and 2011 audiometric examination findings, the Veteran's right ear hearing loss and left ear hearing loss are both Level I impairments based on their puretone threshold averages and speech recognition scores.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

Applying 38 C.F.R. § 4.85, Table VI to the 2015 audiometric examination findings, the Veteran's right ear hearing loss and left ear hearing loss are both Level II impairments based on their puretone threshold averages and speech recognition scores.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  

The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's puretone thresholds.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for any period on appeal.  The Board acknowledges the Veteran's statements with regard to his hearing acuity, to include that his wife must shout at him, that he cannot hear people without his hearing aids unless they are facing him, and that he and cannot hear the television or someone across the street without his hearing aids; however, the Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159 (a)(1) and (2) (2012).

The rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  When "hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the scheduler rating criteria." See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  Moreover, evidence does not reflect that the Veteran's hearing loss disability has caused marked interference with employment or frequent periods of hospitalization; thus further consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating PTSD

The Veteran's PTSD is rated as 50 percent disabling during the entire rating period on appeal.  A 50 percent rating is appropriate when a Veteran's disability is manifested by symptoms which cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

A 70 percent rating would be warranted if the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

A 100 percent rating would be warranted if the Veteran's symptoms caused total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination reports. 

The Board has considered all of the Veteran's service-connected disability symptoms regardless of whether they are the examples listed in the rating criteria.  The claim file includes several VA examination reports, clinical records, and Vietnam Veterans Readjustment records.  The Board wishes to make it clear that although it has reviewed and considered the entire record, it will not list each and every encounter and each and every symptom reported in the noted encounters, but will summarize the record.

The Board has broken down the rating period into smaller time-frames for purpose of analysis.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.  

2005

The Veteran is in receipt of service connection from December 2005; nonetheless, the Board has considered the records shortly before the December 2005 effective date because the history of the disability is for consideration.  

Records in 2005 do not reflect that an evaluation in excess of 50 percent is warranted.  The records reflect that although the Veteran was having trouble with intrusive thoughts, depression, feelings of guilt, nightmares, and keeping his temper under control, he had no plans for suicide albeit he had thoughts of suicide, and he requested a change in medication (October 2005) to deal with his symptoms.  After a change in medication, he was doing well (December 2005).  He also was noted to have a good relationship with his wife, and a positive relationship with his children (November 2005).  The Veteran was also employed on a full time basis.   

The Board acknowledges that suicide ideation is listed in the 70 percent rating discussion in the rating criteria.  However, and importantly, it is not merely the symptom listed which is the deciding factor in assigning an evaluation, but rather it is the affect that the symptom has on the Veteran's functioning. Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d 112 (Fed. Cir. 2013). 

Although the Veteran had suicidal thoughts, he never made an attempt at suicide, and the record does not reflect that his thoughts caused him to have occupational and social impairment with deficiencies in most areas.  In addition, as noted below, numerous clinicians, who are educated and trained in mental health impairment, were aware of the Veteran's suicidal thoughts, and found that his symptoms did not rise to the level of impairment which would warrant a 70 percent or higher evaluation. 

2006

A November 2006 VA examination report reflects that the Veteran continued to live with his wife and has a "good" relationship with her and with his two adult children.   The Veteran reported that for the past three years, he has worked as a customer service representative answering telephone calls.  The Veteran reported ongoing difficulties at work in that he often feels frustrated and angry, has occasional run-ins with his bosses and co-workers, and has problems with customers on the telephone.  

It was noted that during the rating period, he did not have legal problems, did not abuse alcohol or street drugs, had not been psychiatrically hospitalized, and had never attempted suicide.  

Upon examination, the Veteran's hygiene, grooming, and eye contact were good.  The examiner noted that the Veteran rocked back and forth throughout the examination, which the examiner attributed to anxiety and distress.  There was no evidence of hallucinations, delusions, obsessions, compulsions, phobias, or ritualistic behaviors.  His sensorium appeared to be intact and his speech was relevant coherent and productive; however, at times it was rambling and tangential which required redirection.  Nevertheless, the examiner found that the Veteran's thought processes were rational and goal-directed.  Despite the Veteran's assertion of difficulty with focus and complex tasks, the examiner found that the Veteran was oriented times three, and his short-term memory and concentration skills were intact with no impairment noted.  The examiner also considered the Veteran's "full hyperarousal triad", that he had intrusive thoughts, flashbacks, that he normally has one nightmare a week and that it is usually accompanied by profuse night sweats.  The examiner found that the Veteran did not present with marked social anxiety or social avoidance because he can go to restaurants and eat meals, is comfortable in small social gatherings, and he can go to stores as long as he does not have to wait in line very long.  The examiner found that the Veteran had mild episodic emotional detachment and estrangement from others but that he does not isolate himself from his wife, he is close to his adult children, and he has friends with whom he socializes.  The examiner also considered the Veteran's problems with anger, irritability, and frustration to include at the workplace.  Despite these symptoms, his impulse control was only mildly impaired.  The clinician also considered the Veteran's reports of hypervigilance, anxiety, startle response, and mild sleep disturbance.  The clinician found that "a full-fledge clinical depression" was not present.  The Veteran's insight and judgment were good, and the examination did not reveal any marked impairments regarding his basic competence for maintaining himself independently in the community or carrying activities of daily living.  The clinician considered all of the Veteran's reported symptoms, as well as clinical findings, and opined that the Veteran's current level of personal and social adjustment at this time is "moderately impaired."  With regard to occupational functioning, the examiner found that the Veteran was "mildly-to-moderately impaired" due to having "difficulty in dealing with the fact that he must work with a lot of people around him."  The clinician assigned a GAF score of 58.

The Board finds that a 50 percent rating adequately compensates the Veteran for his PTSD.  The clinical findings of moderate symptoms and the GAF score of 58 both support that a rating of 50 percent is appropriate.

2007

Records (VA and Vietnam Veterans Readjustment records) reflect that the Veteran had stopped working due to a shoulder and back injuries and that this allowed him more time to "dwell" on Vietnam which resulted in an increase in symptoms (March 2007).  However, he also expressed a "marked improvement" and feeling "greatly improved" in his mood once he stopped working and had less stress, anxiety, and irritability (May, July, August 2007)  A December 2007 record reflects that the Veteran was learning to set appropriate boundaries at home, and although he was very vulnerable to guilt, he had no major depression. 

A September 2007 psychiatric examination report for Social Security Administration (SSA) purposes reflects that the Veteran did not report any significant depressive, manic, or anxiety related symptoms, or symptoms of a formal thought disorder or cognitive dysfunction.  He continued to not have legal or substance abuse problems, and his PTSD was noted to be usually effectively treated with medication.  His speech was fluent and clear, his thought processes were coherent and goal directed with no evidence of delusions, hallucinations, or disordered thinking.  His mood was calm, he was relaxed and comfortable, and he was oriented.  He had intact concentration, good insight, good judgment, and only mildly impaired recent and remote memory.  It was also noted that the Veteran gets along well with family and friends.

The evidence noted above is against a finding that the Veteran is entitled to a rating in excess of 50 percent disabling. 


2008

In a January 2008 VA Form 9, the Veteran stated that he yells at his wife and is afraid that she will leave him because of this abuse. 

2008 records reflect that the Veteran continued to have PTSD symptoms but that he was managing them (February, June 2008).  He also continued to report that he was much less stressed because he was not working (March 2008), that medication had improved his sleep, that he kept busy with small projects around the house (March, June 2008), and that he had no depression (September 2008).

Despite the Veteran's assertion that he yells at his wife, the record does not support a finding that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas or total impairment.  To the contrary, the record reflects that the Veteran was still married, that medication had improved at least one of his symptoms, he was not depressed, and he kept busy working on projects. 

2009

Records in 2009 reflect that the Veteran continued to state that a lack of activity due to his shoulder disability increased his PTSD thoughts (February 2009), that despite a long history of suicide ideation, he had never made an attempt (May 2009), and that he had begun to reach out on the internet to find friends from Vietnam and attempt to find a reunion for his unit (May, June 2009).  They also reflect that he was managing his symptoms well (July 2009), and that he had found himself in the role of a "handyman" or "lawn man" in his neighborhood which kept him busy on almost a daily basis with activities such as lawn care and trimming trees.  He reported that he found these tasks enjoyable (July 2009).  The Veteran was also socially involved in that he was being more active with his family members by helping them with projects and repairs to their homes (November 2009). 

Once again, the evidence is against a finding that a rating in excess of 50 percent is warranted. 

2010

Records in 2010 are also against a finding that a rating in excess of 50 percent is warranted.  The record reflects that the Veteran continued to keep busy at home with repairs and helping out his neighbors  (February 2010).  

With regard to conflict, he had an incident with a drunken family member, but he was able to manage it appropriately by calling police and having the other person arrested, rather than he himself becoming violent or irrational (February 2010).  He was also a minimal risk for suicide and had never made an attempt despite thoughts of driving off the road (May, June, October 2010).  

He was alert, oriented, had speech which was clear, normal, and logical and was assigned a GAF score of 55 (June, October 2010). 

In October 2010, he reported that he had been experiencing a progressive deterioration of his mood with more depression some hopelessness.  He also reported that he felt that his frustration tolerance is lower, that he had lost his temper more often, that his family had noticed that he was more irritable, that he has no motivation, that cannot enjoy himself, that he was hypervigilant, that he had an exaggerated startle response, and that he is isolating more.  During the interview, the Veteran had a blunted effect and was agitated, squirming, and rocking back and forth.  Nonetheless, he maintained eye contact, appeared to have good memory, had coherent and goal directed thought processes, had fair insight and judgement, was not delusional, and had no active suicidal or homicidal ideation, plan, or intent one examination.  Considering the reported symptoms and clinical observations, the clinician assigned a GAF score of 55.

By November 2010, the Veteran's symptoms had somewhat improved in that he was less depressed, and sleeping better.  The clinician increased his GAF score from 55 to 57. 

The Board acknowledges Veteran's symptoms may wax and wane, and that the Veteran noted increased severity in symptoms. However, despite his symptoms, the Veteran has been able to continue with his marriage, and the clinician did not find that the symptoms caused more than a moderate affect (as evidenced by the GAF score).  In addition, the severity of this symptoms decreased shortly after they had increased. 

2011

Records in 2011 show continued improvement in his symptoms from October 2010.   He was no longer depressed (April 2011), and despite avoidance/seclusiveness, his irritability was improved and his anxiety was under control.  His GAF score was raised to 60 (April, July 2011).  In addition, he was able to go on vacation (and have a nice time) with rafting and hiking, and his depression was in remission (July 2011). 

An August 2011 VA examination report reflects that since the examination in 2006, the wife was still married and described his relationship with his wife as "excellent", his relationship with his two children as "excellent", and his relationship with his grandchild and three stepchildren as "excellent".  It was noted that he likes to attend state fairs, and works around the house.  It was also noted that he has very few friends but does socialize with neighbors and family.  The Veteran was on medication, which he found to be very helpful.  The Veteran also reported that he has experienced an "80 percent improvement in his anger, frustration, and irritability."  He reported no suicide attempts but some ideation.

The August 2011 VA examiner found that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  This finding equates with a 10 percent disability rating.  In making this determination, the examiner considered the Veteran's reported symptoms to include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, suicide ideation, hypervigilance, hyperarousal, and psychomotor restlessness.  The examiner noted that the Veteran had experienced a significant improvement in several symptoms since his 2006 VA examination.  He also stated, in pertinent part, as follows:

[I]t is the opinion of this evaluator that although he is 63 he is now capable of working if needed.  This veteran does continue to meet the DSM IV diagnostic criteria for PTSD, but with currently mild impact on his overall functioning.
 is o capable of working
A subsequent clinical record reflects that the Veteran's depression was still in remission, that his mood appears "ok", and that his anxiety and irritability are "under fairly good control."  The Veteran was not psychotic, had "okay" focus and concentration, and denied any suicidality or homicidality.  His GAF score continued to be 60 (November 2011).

The 2011 evidence is against a finding that a rating in excess of 50 percent is warranted.  The Veteran's lack of depression, ability to travel on vacation and attend state fairs (and enjoy such activities), his excellent relationships with several family members, the fact that he socializes with neighbors, and the fact that his medication is helpful, are all evidence against more than moderate symptoms. Notably, the VA examiner also found that the Veteran's occupational and social impairment was due to mild or transient symptoms.

2012

Records in 2012 reflect a continued GAF score of 60, that the Veteran was doing fairly well, that he was oriented, that his family had seen an improvement with irritability (February 2012), denied suicidality or homicidality (February 2012), and he was at minimal risk for suicide (August 2012).  He was also satisfied with his level of symptom control with his current combination of medications, oriented times three, adequately groomed, and had fluent and relevant speech (August 2012).  He remained "somewhat socially avoidant" but was making efforts (February, August 2012).

The records do not support a finding that a rating in excess of 50 percent is warranted.

2013

Records in 2013 reflect that the Veteran continued to be adequately groomed, cooperative, and had an "ok" mood.  Although he reported episodic anxiety and some feelings of hopeless, the feelings passed and he found medication to be helpful for anxiety.  He had no serious depressive episodes, no panic attacks, and no active suicidal or homicidal ideation, The Veteran had some sleep impairment, but during the daytime, he kept busy with working on his home and renovating it. (July 2013).  While he was on medication, he was stable and his anxiety was under "fairly good control" (January 2013).

The 2013 evidence does not support that a rating in excess of 50 percent is warranted. 

2014

Records in 2014 are also against a finding that a rating in excess of 50 percent is warranted.  The Veteran continued to work on, and enjoy, his renovation projects (January 2014).  He reported that he tries to stay busy around the house, although he still isolated (August 2014).  

The Veteran did not attempt suicide although he reported an increased frequency of episodic suicidal ideations which seemed to occur from October to January; it was noted that he typically has vague suicidal ideations when he is driving alone and he thinks of what would happen if he just drove off the road (January 2014).

The Veteran remained very avoidant and seclusive, reported that he continues to experience hypervigilance when out of his home, had nightmares once a week, and was positive for exaggerated startle, hypervigilance, and ongoing anxiety.  However, he had no depression, mania, psychosis, or plans for suicide or homicide.  He had blunted affect and was anxious upon examination, but had normal thought processes, no loosening of associations, no flight of ideas, no delusions, and no hallucinations.  He was oriented, and had fair insight and judgement (January, October 2014).  He reported sleeping better with a change in medication (October 2014).

The evidence does not support a finding that his symptoms caused total occupational and social impairment, or impairment with deficiencies in most areas.  The report is negative for substance abuse, arrests, marital separation, acts of violence, confusion as to name, or a clinical finding that his PTSD had chronically and significantly increased in severity such that a higher disability evaluation would be warranted. 

2015

Records from late 2014 and early 2015 reflect that the Veteran underwent medication changes/adjustments due to difficulty sleeping and an increase in nightmares.  A February 2015 record reflects that his symptoms of anxiety remained although he had no recent panic attacks (February 2015), and he continued with exaggerated startle response and avoidance/seclusiveness and hypervigilance.  He denied symptoms of thoughts of harm to himself or others (February 2015).

The Veteran underwent a medication change in approximately August 2015, and felt that here had been a noticeable increase in his anxiety after the increase which led to an increase in avoidance, and that he had canceled therapy appointments due to not feeling comfortable to attend. His wife also noted an increase in tension and anxiety (September 2015).  He continued to experience hypervigilance, exaggerated startle response, and irritability.  Despite his increase in anxiety and a nervous mood, he had a normal thought process, adequate insight and judgment, was oriented times three, and fluent speech.  He did not have loosening of associations or flight of ideas, or hallucinations or delusions (February, July, August 2015).

A November 2015 VA examination report reflects that there have been "no major changes to this Veteran's social status since his last exam."  The Veteran continued to live with his wife of 15 years in a "stable positive" relationship.  The Veteran continued to have contact with his children and stepchildren, continued to be self-sufficient, and be competent to drive, and do household projects to keep busy.  It was further noted that he continues to be able to go out socially with his wife. Although he has few friends outside the family, he continued to have a relationship with his neighbors.  The Veteran was alert, focused, responsive, polite, and personable.  He does not present with any apparent psychosocial deficits. 

The Veteran reported improvement in coping as a result of medication and counseling.  The Veteran denied psychosis, suicide ideation, and homicide ideation, but admitted to some passive fleeting thoughts of death.  The examiner found him to be stable and no risk for harm to himself or others.  There continued to be no substance abuse and no legal troubles.  The examiner considered the Veteran's symptoms (to include depressed mood anxiety, suspiciousness, panic attacks of weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and intermittent inability to perform activities of daily living) but also noted that the Veteran had good eye contact, normal speech, good attention, intact cognition, good judgment, adequate impulse control, and goal directed thought process.

The 2015 VA examiner stated, in pertinent part, as follows:

Based on all the information made available, together with today's observations, interview data, and Review PTSD DBQ exam results, it is concluded that this individual continues to experience symptoms consistent with DSM-5 diagnostic criteria for PTSD - chronic, currently moderate. Relative to prior exams, there is indication of a slight increase in mood problems and coping difficulties. However, for the most part, his PTSD results in generally moderate level of impairment in functioning. Specifically, as a result of PTSD, Veteran's occupational and social impairment is typically in the moderate range, with occasional decrease in efficiency and intermittent periods of inability to perform structured tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Veteran continues to be self-sufficient, competent, and capable of driving independently. He continues to be able to manage small household tasks and yard work. The current moderate severity of his PTSD symptoms does not render him totally disabled on the basis of mental health problems alone.

With consideration of all the Veteran's reported symptoms and the examiner's observations, she opined that the Veteran's disability was best described as causing  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This finding equates with a 30 percent rating, and is probative evidence that a rating higher than 50 percent is not warranted.

2016

2016 records are against a finding that a rating in excess of 50 percent is warranted.  The records reflect that the Veteran's depression was in remission (July, December 2016), that he was getting along "okay" with his wife and that he was close to her and to his daughters (March, December 2016).  

The Veteran continued to be very avoidant and spent much of his time at home (March, July, December 2016).  His anxiety was controlled and his nightmares were rare or not at all (July, December 2016).  He denied homicidal or suicidal ideation (March, December 2016).  The Veteran also continued to have a normal thought process, no hallucinations, no delusion, adequate insight, and adequate judgments.  He was also oriented times three (March, July, December 2016).  His risk level for suicide was low (July 2016).


Conclusion of rating PTSD

Throughout the rating period on appeal the Veteran maintained a marriage which was described as close, and "okay" to "excellent".  He has also maintained a satisfactory relationship with several family members and neighbors.  He attended social activities outside of the home, and reached out on the internet to find other Veteran's to connect with and attend a reunion.  Such is evidence against total social impairment and strong evidence that he was able to maintain effective social relationships.  

The Veteran also drove independently, did household chores, worked on home renovation projects, did lawn care for his own home, and did lawn care for neighbors; thus, indicating that he was not so lacking in motivation and functioning as to prohibit some type of occupation.  He also had good insight, judgment, and concentration.  

The Veteran's PTSD has not been manifested by the majority of the examples listed in the ratings for a 70 or 100 percent rating.  Nor has he otherwise had symptoms which rise to those same levels of severity.  Importantly, the clinicians to whom he reported his symptoms did not find such a high level of severity.  

The Veteran has also not obsessional rituals which interfere with routine activities, spatial disorientation, grossly inappropriate behavior, persistent danger to himself or others, severe memory loss, disorientation to time or place, or persistent delusions or hallucinations due to his service-connected disability.  

Although he contends that he can be irritable, he has been cooperative with clinicians and the claims file does not contain evidence of assaultive behavior or arrests for violence or anger management issues.  Although he has anxiety, he has not had panic attacks more than once a week or which have shown to interfere with daily tasks.  (In addition, panic attacks are noted in the 30 and 50 percent rating criteria.)  

Although GAF scores are no longer used in the current DSM-5, the Veteran's past scores are indicative that the examiners were of the opinion that the Veteran was no more than moderately impaired.  (A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.)  

The Board finds that the findings by medical professionals as to the Veteran's ability to function occupationally and socially are more probative than lay statements.

In addition, the rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-scheduler rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other Considerations 

The Veteran is in receipt of service connection for several disabilities; however the evidence does not suggest that his case involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), See also Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017).  In this regard, the Board has considered the Veteran's contention that his hearing loss causes him to have difficulty conversing with his wife, which causes irritability due to his PTSD.  However, the Veteran's irritability and frustration are adequately compensated in his 50 percent rating.  

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence reflects that the Veteran stopped working in 2007 due to physical disabilities and not due to his PTSD.  As noted above, VA examiners have consistently found that the Veteran's service-connected disability does not rise to the level of occupational and social impairment with more than occasional decease in work efficiency and intermittent periods to perform occupational tasks.  In addition, the Veteran's hearing difficulty has not been shown to preclude substantial gainful employment.  The Board has considered the combined effect of the two disabilities on appeal, but the Veteran has not asserted, and the evidence does not reflect, that it is combined effect of the two (especially as the Veteran is able to use hearing aids) which renders him unemployable, and any such assertion is less than credible given the record noted above. 

The competent credible evidence does not support a finding that the Veteran's disability prevents substantial gainful employment in some type of manual or sedentary occupation consistent with his education (High school GED) and employment experience (working at a manufacturing plant, managing a convenience store, working customer service via telephone).  Accordingly, the Board finds that the matter of entitlement to a TDIU is not raised in the context of this claim


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.  

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


